Ee WH bh

So CO NIN DW NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
2d
26
27
28

 

Case 2:19-cv-01613-JAD-VCF Document 8 Filed 09/25/19 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

 

 

 

 

 

NICK FISHER, individually and on behalf) Case #2:19-cv-01613-JAD-VCF
of all others similarly situated,
) VERIFIED PETITION FOR
Plaintiff(s), ) PERMISSION TO PRACTICE
) IN THIS CASE ONLY BY
vs. ) ATTORNEY NOT ADMITTED
THEVEGASPACKAGE.COM, INC., and) ccs eer pouRt
DOUGLAS DOUGLAS, an individual, } SOCAL COUNSEL
)
Defendant(s). )
) FILING FEE IS $250.00
Stephen A. Klein , Petitioner, respectfully represents to the Court:
(name of petitioner)
1. That Petitioner is an attorney at law and a member of the law firm of
Woodrow & Peluso, LLC
(firm name)
with offices at 3900 E. Mexico Ave., Suite 300 ,
(street address)
Denver , Colorado [| , 80013
(city) (state) _ (zip code)
720-907-4654 ; sklein@woodrowpeluso.com
(area code + telephone number) (Email address)
2. That Petitioner has been retained personally or as a member of the law firm by
Plaintiff Nick Fisher to provide legal representation in connection with
[client(s)]
the above-entitled case now pending before this Court.
Rev. 5/16

Doc ID: 27c5f8a5852c7a92c9088{8 14874051 6ae8697¢q

 

a.
ay

oO OD Oo NN DN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01613-JAD-VCF Document 8 Filed 09/25/19 Page 2 of 5

 

3, That since November 5, 2018 , Petitioner has been and presently is a
(date)
member in good standing of the bar of the highest Court of the State of Colorado
(state)

where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Admitted Bar Number
United States District Court, District of Colorado 11/27/2018 n/a
5 That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:

one

 

 

2 Rev. 5/16

Doc ID: 27c5f8a5852c7a92c908818 14874051 6ae8697¢

 
NO

aR WwW

mo OD Oo YN DO SN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01613-JAD-VCF Document 8 Filed 09/25/19 Page 3 of 5

6. That Petitioner has never been denied admission to the State Bar of Nevada. (Give

particulars if ever denied admission):

 

None.

 

7. That Petitioner is a member of good standing in the following Bar Associations.

 

American Bar Association, Colorado Bar Association, Denver Bar Association

 

 

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

(formerly LR IA 10-2) during the past three (3) years in the following matters: (State "none" if no applications.)

 

 

 

 

 

Date of Application Cause Title of Court Was Application
Administrative Body Granted or
or Arbitrator Denied
none v
Denied ¥
Denied v
Denied ~
Denied v

 

(Ifnecessary, please attach a statement of additional applications)
9, Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.
10. Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
11. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in this jurisdiction and that the client has consented to such representation.

3 Rev. 3/16

Doc ID: 27c5f8a5852c7a92c9088f8 1487405 16ae8697¢

 

Q.
Go

AN WN WN #&

10
11

13
14
15
16
17
18
19
20
21

NO
N

N
uo

25
26
27

 

Case 2:19-cv-01613-JAD-VCF Document 8 Filed 09/25/19 Page 4 of5

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

FOR THE PURPOSES OF THIS CASE ONLY.

LLL Ca

eG

‘ woe Petitioner’s signature
STATE OF Colorado __[|

 

 

COUNTY OF Denver )
Stephen A. Klein , Petitioner, being first duly sworn, deposes and says:
That the foregoing statements are true. LEE eg oe
FA 3 of (ees Ga
€ Petiffoner’ s signature

ce

 

Subscribed and sworn to before me this
LAURA R. MONTES

ae c Soplemoe “LOLA
} _ NOTARY PUBLIC
Shin) IE Va (0 ETAT OF COLORADO

Shu wd or Clerk of Court! MY COMMISSION EXPIRES FEBRUARY 22, 2020

 

 

 

DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
THE BAR OF THIS COURT AND CONSENT THERETO.

Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
believes it to be in the best interests of the client(s) to designate Marc P. Cook ,
(name of local counsel)
Attorney at Law, member of the State of Nevada and previously admitted to practice before the
above-entitled Court as associate resident counsel in this action. The address and email address of
said designated Nevada counsel is:

517 S. 9th Street
(street address)

 

 

Last Vegas , Nevada I. 89101 ;
(city) (state) (zip code)
702-737-7702 ; law@bckltd.com
(area code + telephone number) (Email address)
4 Rev. 5/16

 

Doc ID: 27c5f8a5852c7a92c9088F8 1487405 1 6ae8697¢

d
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

So wo YN Wo OO fF

 

Case 2:19-cv-01613-JAD-VCF Document 8 Filed 09/25/19 Page 5of5

By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.

APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

The undersigned party(ies) appoint(s) Mare P. Cook as
(name of local counsel)
his/her/their Designated Resident Nevada Counsel in this case.

 

 

(party's signature)

Nick Fisher
(type or print party name, title)

SDNpn. 09/18/2019

 

 

(party's signature)

 

(type or print party name, title)

CONSENT OF DESIGNEE

The undersigned hereby consents to serve as associate yésident Nevada counsel in this case.

   

 

 

/ /
4
f WiA —=

Designated Kesidént Nevada Counsel’s signature

004574 law@bckltd.com

Bar number Email address
APPROVED:
Dated: this day of ,20

 

UNITED STATES DISTRICT JUDGE

5 Rev. 5/16

Doc ID: 27c5f8a5852c7a92c9088f8 1487405 16ae8697¢Gd

 
